PRR CURIAM.
A certified copy of the notice of appeal was filed in this court on November 24, 1922. The appeal is from a judgment of the circuit court of Hyde county, entered November 9, 1921.
No other papers have been filed in this case. For all the reasons set forth in the case of Wederath v. Gigg, County Superintendent, 197 N. W. 786, and the further reason that no undertaking has been given as provided by law, the appeal in this case is deemed abandoned, and the judgment of the lower court is affirmed.
Not©.- — Reported in 197 N. W. 687. See, Headnote, Appeal and error, 3 C. J. Sec. 1607, 4 C. J. Sec. 2437, 3 C. J. Sec. 1603.